Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/8/2021 has been entered.

Status of the application
3.   	 Claims 1, 2, 4-10, 12, 15-18 are pending in this application.
Claim 3, 11, 13, 14 have been cancelled.
Claims 13-18 are new.
Claims 1, 2, 4-10, 12, 15-18 have been rejected.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



5.	Claims 4-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.	Claim 4 recites “a sugars”.  This makes claim 4 unclear. It is to be noted that it will be either “a sugar” or sugars”. However, applicants’ specification has support for “sugars” and not “a sugar”. Therefore, it should be amended to “


Claim Rejections - 35 USC § 103
7.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.    The following is a quotation of 35 U.S.C. 103, which forms the basis for all Obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter 

9.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or non-obviousness.


10.    Claims 1, 9,10,15,16,18 are rejected under 35 U.S.C. 103 as being unpatentable over Kishinami et al. US 2008/0138466 in view of Cramer et al. US 2015/ 0315558.

11.    Regarding claim 1, Kishinami et al. discloses the method of making beer beverage using the steps of (a) preparing pre-fermentation step to make prefermentation solution and (b) fermentation step to make post-fermenting solution as claimed in claim 1.
Kishinami et al. discloses that this method comprises two major steps (a)

Kishinami et al. discloses “Method of producing wort”, can be performed using alpha amylase, pullulanase etc. enzyme to the ground barley ([0022]) in order to perform the step of saccharification to make fermentable sugar ([0022]).
Kishinami et al. also discloses the method of making malt alcoholic drink (low-malt beer) ([0025], [0027]-[0034]) using yeast performing mediated fermentation step to yeast (Abstract and [0032]).
Kishinami et al. is silent about the step of adding glucoamylase and alpha amylase enzymes at the fermentation step as claimed in claim 1 and pullulanase of claim 2.
Cramer et al. discloses that glucoamylase is used generally in combination with one or more enzymes like beta amylase, pullulanases etc. ([0110], [0113], [0114]), to make low-calorie, super attenuated beer ([0115], [0232], [0234]). Cramer also discloses that low calorie beer is beer having carbohydrate content less than 0.75g/100g and with fermentation degree of around 90-92% ([0234]). Cramer et al. also broadly discloses that these combinations of enzymes can be added “before or during fermentation” also (at least in [0110]) and therefore, the enzymes are used during entire fermentation process to ferment pre-fermentation solution which reads on “fermenting the prefermentation solution to obtain post-fermenting solution” of claim 1.


12. 	Regarding claims 9, 10, it is understood that “mugi” material can read on malt, or malt and barley. Kishinami et al. discloses that the malt based beverage can be made from barley malt ([0021], [0222]) also (i.e. it can be exclusively 100% malt). Therefore, it meets claim limitation of “mugi material in the material is 50% by mass or higher” as claimed in claim 9 and malt to barley can be 50:50 to 100:0” to meet claim 10.

13.    Regarding claim 15, modified Kishinami et al. discloses that the of filtering saccharified liquor (i.e. pre-fermentation step) removes insoluble materials ([0024]) which reads on filtering the pre-fermentation solution prior to the fermentation step as claimed in claim 15.


For example, Kishinami et al. discloses a method of producing a malt alcoholic drink ([0025] e.g. beer and [0027]) by using the steps of saccharification step using barley malt in presence of enzymes (which are polysaccharide degrading enzyme) ([0019]-[[0026]) to meet “preparing a saccharified solution with a mugi material in presence of a polysaccharide degrading enzyme” of claim 16, and filtering the saccharified liquor to obtain wort ([0024]) to meet “filtering the saccharified solution to obtain wort” of claim 16, and boiling step of adding a hop to the wort obtained by the above method (i.e. [0019]-[0027] to make wort of Kishinami et al. which is claimed pre-fermentation step to make pre-fermentation solution as discussed above) for producing wort (at least in [0028]) to meet “preparing a pre-fermentation solution by boiling and cooling the wort with hops” of claim 16.
Kishinami et al. also discloses the method of making malt alcoholic drink (low-malt beer) ([0025], [0027]-[0034]) using yeast performing mediated fermentation step to yeast (Abstract and [0032]).
Kishinami et al. is silent about the step of adding glucoamylase and alpha amylase enzymes at the fermentation step as claimed in claim 16 and pullulanase of claim 17.
Therefore, Kishinami et al. discloses that “addition of pullulanase to the prefermentation solution” at the saccharification step ([0022]) which is pre-fermentation solution to meet claim 17.

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the yeast fermentation step of Kishinami et al. (at least in particular in [0032] and in [[0027]-[0034] of Kishinami et al.) to include the teaching of Cramer et al. to include one or more enzymes like beta amylase, pullulanases etc. ([0110], [0113], [0114]), to make low-calorie, super attenuated beer ([0115], [0232], [0234]). Cramer also discloses that low calorie beer is the beer having carbohydrate content is less than 0.75g/100g or less and with fermentation degree of around 90-92% ([0234]).

15. 	Regarding claim 18, it is known and it is understood that “mugi” material can read on malt, or malt and barley. Kishinami et al. discloses that the malt based beverage can be made from barley malt ([0021], [0222]) also (i.e. it can be exclusively 100% malt). Therefore, it meets claim limitation of “mugi material.

16.    Claims 2, 12,17, are rejected under 35 U.S.C. 103 as being unpatentable over modified Kishinami et al. as applied to claims 1 and 16 and further in view of Line W et al. USPN 4355047.


However, it is to be noted that examiner is considering the teaching of Cramer with two options: (a) glucoamylase with beta amylase and/or (b) glucoamylase with beta amylase plus pullulanase.
However, Kishinami et al. in view of Cramer et al. are silent about addition of pullulanase in the glucoamylase plus beta amylase mixtures has additional advantage and has preferred choice for the production of beer-taste beverage.
Line et al. discloses that glucoamylase and pullunase enzymes are used in the fermenter during fermentation by the brewer’s yeast (in Abstract) in order to produce super-attenuated beer with reduced fermentation time , e.g. it can be 7 days
fermentation time compared to higher fermentation times without pullulanase enzyme (in Tables 6, 9 and also in col 5 lines 8-18 of Line et al.).
It is to be noted that Line et al. also discloses that the enzymes can be added in the “fermenter” (at least in col 5 lines 21-23) which reads on “in the fermentation process” of claim 2.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the yeast fermentation step of modified Kishinami et al. (at least in particular in [0032] and in [[0027]-[0034] of Kishinami et al. and at least in [0110], [0113], [0114] of Cramer et al.) to include the teaching of Line et al. who discloses that glucoamylase and pullunase enzymes are 

18.    Regarding claim 12, modified Kishinami et al. is silent about the amount of enzymes needed to make pre fermentation solution.

19.    Line W et al. discloses the enzyme beta amylase can be added 140U/L (i.e. 1.4U /ml) (at least in col 10 Example 11) in order to have super-attenuation of beer to meet claim 11 and Line W et al. also discloses that glucoamylase can be added in at least 2U/L (col 5 lines 16-18) in order to have super-attenuated beer, which can be any higher amount to meet claim 11.
Regarding claim 12, Line W et al. also discloses that the pullulanase enzyme can be 2 units to about 60 units/L of wort (i.e. pre-fermentation solution) (at least in col 4 lines 65-67) which is 0.06 U/ml in order to have super-attenuated beer to meet claim 12. It is also to be noted that it is within the skill of one of ordinary skill in the art to use the teaching of Line et al. to optimize the proportionate amounts of these enzymes added prior to fermentation in order to have the most fermentable sugar production.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of enzymes in modified Kishinami et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. fermentable sugar (In re Boesch, 617 F.2d. 272, 205 USPQ 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to further modify Kishinami et al. to include the teaching of Line et al. to add disclosed amount of enzymes which are proportionate amounts and which meet the claimed amounts of these enzymes in order to achieve the most non fermentable sugar to its fermentable simple sugar form.

20.    Claims 4, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Blanco C et al. (in Int. J Food Sci. Nutr. 65(6): 655-660, 2014) in view of Izumi et al. US 2008/0131555.

21.    Regarding claims 4, 6, 8, NPL Blanco C et al. discloses that beer, low in carbohydrate (in page 655 col 1 second paragraph last line of “Introduction”) having alcohol 3-9.6 and carbohydrate 2.5-3 g/100 ml (depends on types of beer) ( page 655 col 2 lines 5-10, ‘low carb’ and in Table 3). Blanco C et al. also discloses the ‘physicochemical and sensory characteristics of light beer” depends on volatile compounds e.g. isoamyl acetate and in light beer, it is lower but, in general, it is 600-1200 ug/ml (Volatile Compounds”) (under “Volatile compound: last paragraph).
It is to be noted that NPL Blanco et al. discloses low carbohydrate (page 655 col 2 lines 10-12) and also discloses it can be in an amount of 2.5 gm/I00 ml (in Table 3).

 NPL Blanco et al. is silent about the claimed amount of sugar. 
Izumi discloses that the beer-taste beverage can have sugar less than 0.8% by weight (at least in 0042]) and iso-amyl acetate less than 1.7% during bottling ([0081], Table 7).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Blanco C et al. by including the teaching of Izumi et al. to make the final concentration of sugar and isoamyl acetate as desired in order to have desired caloric sweetness and flavor-like beer-taste beverage. 
(Additionally), absent showing of unexpected results, the specific amount of residual sugar is not considered to confer patentability to the claims. As the residual sugar, isoamyl acetate in the final feremented alcoholic beverage are variables that can be modified, among others, by selecting fermentation condition, processing steps etc.. Therefore the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without .

22.	 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Blanco C et al. (in Int. J Food Sci. Nutr. 65(6): 655-660, 2014) in view of secondary prior arts as applied to claim 4 and further in view of Vanderhaegen B et al. US 2015/0017280.

23.        Regarding claim 5, NPL Blanco C et al. is silent about the ratio of ethyl acetate and isoamyl acetate in the beer-taste beverage.
Vanderhaegen B et al. discloses a malt based beverage ([0029]) having low alcohol fermented malt (i.e. mugi) based beer beverage contains 0.05 to 2.0 ppm isoamyl acetate ([0036]) and 7.00 to 30.00 ppm ethyl acetate ([0032]) in order to have the flavor contributing ester in the beer product.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Blanco et al. (page 655 col 2 lines .

24.    Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over
NPL Blanco C et al. (in Int. J Food Sci. Nutr. 65(6): 655-660, 2014) in view of secondary prior arts as applied to claim 4 and further in view of Weber et al. USPN 2692199.

25.    Regarding claim 7, NPL Blanco C et al. is silent about “Chill Haze is 0.2 or less” value.
Regarding “alcohol Chill Haze” value, it is to be noted that the haze value is the measure of turbidity and “alcohol chill haze is interpreted as the measure of turbidity under chill condition of the alcohol which is about zero, i.e. clear. Therefore, under chill condition, claimed beer has the value 0.2 or less.
Weber et al. discloses the beer making process from beginning to the step of aging under cold (chill) followed by packaging the product (col 1 and col 2 lines 1-12). In this process, Weber et al. has disclosed that after aging under chill condition, haze is destroyed by enzyme treatment and clarified by filtration method (col 2 lines 5-10). Therefore, it is within the skill of one of ordinary skill in the art to optimize by routine experimentation, the amount of destruction of Haze in NPL Blanco et al. in view of Weber et al. to amounts, including that presently claimed, in order to obtain the desired 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Blanco et al. to include the teaching of Weber et al. who disclosed that after aging under chill condition, haze is destroyed by enzyme treatment and clarified by filtration method (col 2 lines 5-10) in order to make clear product.

Response to arguments
26.	Applicants’ arguments and amendments have been considered. However, as discussed in the last interview (3/12/2021), applicants still need to provide unexpected result in combination with the amendment of method claims 1, 16 in order to overcome rejections of record. In brief, it was mentioned in the last interview that in the specification, "comparative examples" does not recite the claimed enzyme e.g. glucoamylase in combination with other enzymes as presented in the "examples" to compare them to establish criticality of the result as unexpected result of the claimed invention. It was also mentioned that Cramer et al. who discloses glucoamylase and other enzymes should be considered as closest prior art to establish the unexpected result. Applicants have not provided any affidavit in support of the unexpected result. Therefore, applicants indicated that they will consider establishing criticality considering 
Therefore, the rejection for claims 1, 16 have been maintained. 

27.	Regarding independent claim 4, upon review and search, examiner found another new secondary prior art by Izumi et al. and made a new rejection of claims 4-8 using NPL Blanco C et al. (in Int. J Food Sci. Nutr. 65(6): 655-660, 2014) and further in view of Izumi et al. US 2008/0131555 in this office action.

Conclusion
28. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792